Title: The Pennsylvania Committee of Safety: Report to the Pennsylvania Assembly, [29 September 1775]
From: Pennsylvania Committee of Safety
To: Pennsylvania Assembly


During the summer the associators were growing more and more restive. Those of the city of Philadelphia took exception in July to Congress’ plan for the militia, and later to the plan formulated by the committee of safety. By the beginning of autumn they were focusing on two grievances, that they were insufficiently compensated for their sacrifice of time and the hardship entailed for their families, and that the obligation to serve was not universal. On September 27 the privates of more than thirty companies, in an address to their officers, argued that the Assembly had no right to delegate to the committee of safety, or the committee to exercise, the power of legislating for them, and that they would not submit to any military law of the Assembly unless it applied to the community as a whole. The officers forwarded this address to the house on the same day, along with a memorial of their own in which they asked for legislation “to oblige every Inhabitant of the Province either with his Person or Property to contribute towards the general Cause.” Two days later the committee of safety submitted the report below.
The Assembly referred this call to action to its successor, and then adjourned. The new legislature debated the matter for more than a month, and on November 15 finally adopted a program for the militia. It contained rules and articles of association similar to those that the committee of safety had drafted earlier, but with two crucial additions. First, provision was made for paying the soldiers when on watch or called to active duty, and for supporting their families when in need. Second, for the first time in provincial history a tax was imposed, as suggested here, on all able-bodied men of military age who refused to serve.
 

  [September 29, 1775]

  To the Honourable the Representatives of the Freemen of the Province of Pennsylvania, in General Assembly met, The Memorial of the Committee of Safety,
  Respectfully sheweth,
That the said Committee, in Obedience to the Orders of the House, have taken upon them the Execution of the important Trust committed to them, and have proceeded to such Measures as appeared to them necessary to effectuate the Purposes for which they were appointed; the Minutes of their Transactions, together with an Estimate of the Expences incurred for the putting of this Province into a proper State of Defence, are with great Deference submitted to the Consideration of the House. From these it will appear, that the Sum of Money, granted by the House at their last Sessions, has been either wholly expended or remitted for the Purchase of Arms and Ammunition; and that a considerable Sum is still necessary to fulfil the Engagements already made for the above Purposes, and for the Paying and Victualling of the Men in the Service.

It must be obvious to the House, that much yet remains to be done to accomplish their salutary Intentions, particularly if the British Ministry should obstinately persist in their present arbitrary Measures. Should this be the Case, (which from the present Appearance of Things seems but too probable) this Opportunity may perhaps be the only one we shall be possessed of to prepare the necessary Means for the Defence of our just Rights; for there can be no Doubt that vigorous Exertions will be made to intercept future Supplies. The Committee therefore apprehend it to be their indispensable Duty earnestly to recommend it to the House to grant such further liberal Aids, at their present Sessions, as may in their Wisdom be judged adequate to the Exigencies of the Province at this very important Crisis. They beg Leave also to represent to the House that there appears to be an immediate Necessity for constructing a Magazine or Magazines to receive the Powder already in the Province, and such as may arrive hereafter; large Quantities are shortly expected, and there is no Place where it can be stored with Safety, or any way guarded against Accidents, which that Article from its Nature must be exposed to, and which it is of considerable Moment to prevent.
The Committee having thus laid before the House the Steps they have already taken, and their Opinion of some Measures which appear proper to be adopted, beg Leave, before they conclude this Report, to submit to the House a Matter interesting to the public Welfare: The Military Association entered into by Numbers of the good People of this Province, has received the Approbation of the House, and undoubtedly deserves every Encouragement, as a Body of Freemen, animated by a Love of Liberty, and trained to the Use of Arms, afford the most certain and effectual Defence against the Approaches of Slavery and Oppression. It is wished therefore that this Spirit could have been more universally diffused; but the Associators complain, and, with great Appearance of Reason, that whilst they are subjected to Expences to accoutre themselves as Soldiers, and their Affairs suffer considerably by the Time necessarily employed in acquiring a Knowledge of the military Art, very many of their Countrymen, who have not associated, are entirely free from these Inconveniences; they conceive that where the Liberty of all is at Stake, every Man should assist in its Support, and that where the Cause is common, and the Benefits derived from an Opposition are universal, it is not consonant to Justice or Equity that the Burdens should be partial. The Committee therefore would submit it to the Wisdom of the House, whether, at this Time of general Distress and Danger, some Plan should not be devised to oblige the Assistance of every Member of the Community; but as there are some Persons, who, from their religious Principles, are scrupulous of the Lawfulness of bearing Arms, this Committee, from a tender Regard to the Consciences of such, would venture to propose that their Contributions to the common Cause should be pecuniary, and for that Purpose a Rate or Assessment be laid on their Estates equivalent to the Expence and Loss of Time incurred by the Associators. A Measure of this Kind appears to be founded on the Principles of impartial Justice, calculated to appease the Complaints which have been made, likely to give general Satisfaction, and be of Course beneficial to the great Cause we are engaged in.
Your Committee beg Leave to represent, that it will be necessary to appoint a Commodore or Commander in Chief of the armed Boats, which has been delayed hitherto out of Respect to your Honourable House. Signed by Order of the Committee,
B. Franklin, President.
